DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 22, 2022 was received. Claims 4, 9, 11 were amended. Claim 6 was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 23, 2021. 

Claim Objections
Claims rejections on claims 1, 4 and 9 are withdrawn because the claims have been amended.
Claim 15 is objected as it is depending on a canceled claimed. For purpose of examination, claim 15 is considered to depend on claim 1. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), on claims 4 and 9 were withdrawn, because the claims have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514) and Müssig (US20110067799). 
Regarding claim 1, Hähnel teaches a method for attaching passivating tape with security features to the tacky end faces of the roll of adhesive tape a method for passivating a first side surface of an adhesive roll (abstract, paragraphs 0016, 0022, 0024 and 0071). Hähnel teaches the form at least one transfer coating layer (one mass to form a layer) on a carrier film (a production substrate) (paragraphs 0019) and the transfer tape comprising the transfer coating layer and the carrier film is produced and stored separately form he adhesive tape roll (paragraph 0019), thus, the transfer coating layer is at least partial dried and/or hardened during the storing to form a passivation layer. Hähnel teaches to attach the passivation layer onto the tacky end faces of the adhesive roll (paragraphs 00200-0021). Hähnel teaches when the adhesive tape is unwound, the design of the passivation layer stays with the peeled off adhesive tape and the remaining passivation layer does not protrude on the side surface of the adhesive roll (paragraphs 0071, see figure 2), thus, Hähnel teaches the passivation layer is tearable in such a way that after the adhesive strip is rolled off, the remaining passivation layer does not protrude on the side surface of the adhesive roll. 
Hähnel does not explicitly teaches the thickness of the coating layer. However, Wright teaches a method of detackifying an edge face of a roll of adhesive tape by coating an edge face with a composition (passivation coating layer) (abstract), Wright teaches the passivation coating layer has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the coating layer in the process of passivating a side surface of an adhesive roll so that the passivation layer is thick enough to detackify the edge of and thin enough to break at the interface when the adhesive roll in unwound. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Hähnel in view of Wright does not explicitly teaches the method of applying the coating. However, Müssig teaches an adhesive tape (paragraph 0001) and teaches printing (Hähnel’s method, see paragraph 0083) and spraying are functionally equivalent method to apply a coating (paragraph 0070). Therefore, it would have been obvious to one of ordinary skill in the art to substitute spraying for printing as the coating method in the method of passivating a first side surface of an adhesive roll as disclosed by Hähnel in view of Wright.
Regarding claim 2, Hähnel teaches o apply at least one cover layer or material that differs from the mass onto the layer before or after the at least partial or full drying and/or hardening of the layer (paragraphs 0059-0063). 
Regarding claim 7, Hähnel teaches the coating layer applied to the whole end face of the roll adhesive tape (paragraph 0070 see figure 2), thus the surface area of the passivation layer is the same as end face of the roll adhesive tape. It is well settle that limitation relating to the size of an object is not sufficient to patentable distinguish over the prior art (see MPEP 2144.04 IV. A.). Thus, it would have been obvious to one of ordinary skill in the art to choose any size of the roll adhesive tape with the corresponding size (surface area) of the passivation layer. 
Regarding claim 9, Hähnel teaches a method for attaching passivating tape with security features to the tacky end faces of the roll of adhesive tape a method for passivating a first side surface of an adhesive roll (abstract, paragraphs 0016, 0022, 0024 and 0071). Hähnel teaches the form at least one transfer coating layer (one mass to form a layer) on a carrier film (a production substrate) (paragraphs 0019) and the transfer tape comprising the transfer coating layer and the carrier film is produced and stored separately form he adhesive tape roll (paragraph 0019), thus, the transfer coating layer is at least partial dried and/or hardened during the storing to form a passivation layer. Hähnel teaches to attach the passivation layer onto the tacky end faces of the adhesive roll (paragraphs 00200-0021). Hähnel teaches when the adhesive tape is unwound, the design of the passivation layer stays with the peeled off adhesive tape and the remaining passivation layer does not protrude on the side surface of the adhesive roll (paragraphs 0071, see figure 2), thus, Hähnel teaches the passivation layer is tearable in such a way that after the adhesive strip is rolled off, the remaining passivation layer does not protrude on the side surface of the adhesive roll. Hähnel teaches the passivation element or layer has is attached to the adhesive roll and breaks up when the carrier film is peeled off and it’s tacky (paragraphs 0059 and 0070), thus, the passivation layer does not have a stable but is elastically formable as it comprises elastic material such as rubber (paragraph 0070). Hähnel teaches the passivation element or the passivation layer together with the production substrate is adjoined with the adhesive roll as a compound and adjoined to the adhesive roll t lest via adhesion forces of the passivation element or the passivation layer (paragraphs 0070, 0059, abstract).
Hähnel does not explicitly teaches the thickness of the coating layer. However, Wright teaches a method of detackifying an edge face of a roll of adhesive tape by coating an edge face with a composition (passivation coating layer) (abstract), Wright teaches the passivation coating layer has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the coating layer in the process of passivating a side surface of an adhesive roll so that the passivation layer is thick enough to detackify the edge of and thin enough to break at the interface when the adhesive roll in unwound. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Hähnel in view of Wright does not explicitly teaches the method of applying the coating. However, Müssig teaches an adhesive tape (paragraph 0001) and teaches printing (Hähnel’s method, see paragraph 0083) and spraying are functionally equivalent method to apply a coating (paragraph 0070). Therefore, it would have been obvious to one of ordinary skill in the art to substitute spraying for printing as the coating method in the method of passivating a first side surface of an adhesive roll as disclosed by Hähnel in view of Wright.
Regarding claim 15, Wright teaches the passivation coating layer has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the coating layer in the process of passivating a side surface of an adhesive roll so that the passivation layer is thick enough to detackify the edge of and thin enough to break at the interface when the adhesive roll in unwound. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 16, Hähnel teaches the coating layer applied to the whole end face of the roll adhesive tape (paragraph 0070 see figure 2), thus the surface area of the passivation layer is the same as end face of the roll adhesive tape. It is well settle that limitation relating to the size of an object is not sufficient to patentable distinguish over the prior art (see MPEP 2144.04 IV. A.). Thus, it would have been obvious to one of ordinary skill in the art to choose any size of the roll adhesive tape with the corresponding size (surface area) of the passivation layer.

Claims 3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514) and Müssig (US20110067799) as applied to claims 1-2, 7, 9 and 15-16 above, and further in view of Fukuda (US20060056030). 
Regarding claim 3, Hähnel in view of Wright and Müssig teaches all limitation of these claim, except the production substrate that is coated with the passivation layer is rolled up into rolled goods. Hähnel teaches the production substrate that is coated with the passivation layer is stored before being used to passivate the adhesive tape roll (paragraph 0019). However, Fukuda teaches a plastic film comprising a substrate and coating layers on the substrate (abstract) and discloses the coating is applied to a continuous plastic film in roll to roll (the coated substrate is rolled up into rolled goods) (paragraph 0166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to a continuous substrate in roll to roll and roll up the coated substrate into rolled goods as suggested by Fukuda in the method of passivating a first side surface of an adhesive roll as disclosed by Hähnel in view of Wright and Müssig because Fukuda teaches such roll to roll method increase productivity of the coating (paragraph 0166). 
Regarding claim 11, Fukuda teaches the coating (passivation coating) is applied to a continuous plastic film (carrier layer) in roll to roll (the coated substrate is rolled up into rolled goods) (paragraph 0166). Since Hähnel teaches to apply the passivation layer on the end face of the adhesive tape by pressing the passivating layer on the production substrate to the end face of the adhesive tape (paragraphs 0019-0021), it would be obvious to unroll the production substrate that is at least coated with the passivation layer has previously been rolled up into rolled goods in an X direction during the application of the passivation layer to the adhesive tape, bring together of the first side surface with the passivation layer in a Y direction, essentially at right angles to the X direction, detaching of the adhesive roll together with the passivation element from the production substrate, subsequently guiding the rolled goods in the X direction and repeating the steps with additional adhesive rolls.  
Regarding claim 12, Fukuda teaches the coating (passivation coating) is applied to a continuous plastic film (carrier layer) in roll to roll (the coated substrate is rolled up into rolled goods) (paragraph 0166).
Regarding claim 13, Hähnel teaches to detach the passivation layer from the substrate when it’s attached to the adhesive roll to form a passivation element (abstract, paragraphs 0019-0021).
Regarding claim 14, Hähnel teaches the passivation element or layer has is attached to the adhesive roll and breaks up when the carrier film is peeled off and it’s tacky (paragraphs 0059 and 0070), thus, the passivation layer does not have a stable but is elastically formable as it comprises elastic material such as rubber (paragraph 0070).


Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514) and Müssig (US20110067799) as applied to claims 1-2, 7, 9 and 15-16 above, and further in view of Shimazaki (US20120156483). 
Regarding claim 8, Hähnel in view of Wright and Müssig teaches all the limitations of these claim, except the elongation or tensile strength and the elongation at break percentage. However, Shimazaki teaches a pressure sensitive adhesive tape (abstract) and discloses the specific elongation strength and elongation break percentage controls how easy the tape is break off at use (paragraphs 0057-0058). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the specific elongation strength and elongation break percentage in the  process to yield the desired easiness level to break off the tape (passivation layer) during use (when adhesive roll is unwound). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 17, Shimazaki teaches a pressure sensitive adhesive tape (abstract) and discloses the specific elongation strength and elongation break percentage controls how easy the tape is break off at use (paragraphs 0057-0058). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the specific elongation strength and elongation break percentage in the  process to yield the desired easiness level to break off the tape (passivation layer) during use (when adhesive roll is unwound). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514) and Müssig (US20110067799) as applied to claims 1-2, 7, 9 and 15-16 above, and further in view of Bendeich (US20180009002).  
Regarding claim 10, Hähnel in view of Wright and Müssig teaches all the limitations of this claim, except cutting to size of the passivation layer in a geometrically similar or congruent manner in relation to the first side surface. However, Bendeich teaches a method of reducing end face stickiness of a roll adhesive tape by applying a passivation material on a carrier film (abstract). Bendeich teaches to cut the carrier film with the passivation coating in to sections 5 in a geometrically similar or congruent manner in relation to the first side surface (end face of the adhesive tape) (paragraphs 0031 and 0015, figures 3 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the carrier film with the passivation coating in to sections 5 in a geometrically similar or congruent manner in relation to the first side surface as suggested by Bendeich in the method of passivating a first side of the adhesive tape as disclosed by Hähnel in view of Wright and Müssig because Bendeich teaches multiplicity of in-register passivation coated carrier film sections can be produced by simple production technology (paragraph 0015). 

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514).
Regarding claim 4, Hähnel teaches a method for attaching passivating tape with security features to the tacky end faces of the roll of adhesive tape a method for passivating a first side surface of an adhesive roll (abstract, paragraphs 0016, 0022, 0024 and 0071) (a method for production of a passivation element with a passivation layer). Hähnel teaches the form at least one transfer coating layer (one mass to form a layer) on a carrier film (a production substrate) (paragraphs 0019) and the transfer tape comprising the transfer coating layer and the carrier film is produced and stored separately form he adhesive tape roll (paragraph 0019), thus, the transfer coating layer is at least partial dried and/or hardened during the storing to form a passivation layer. Hähnel teaches to attach the passivation layer onto the tacky end faces of the adhesive roll (paragraphs 00200-0021). Hähnel teaches when the adhesive tape is unwound, the design of the passivation layer stays with the peeled off adhesive tape and the remaining passivation layer does not protrude on the side surface of the adhesive roll (paragraphs 0071, see figure 2), thus, Hähnel teaches the passivation layer is tearable in such a way that after the adhesive strip is rolled off, the remaining passivation layer does not protrude on the side surface of the adhesive roll. Hähnel teaches to detach the passivation layer from the substrate when it’s attached to the adhesive roll to form a passivation element (abstract, paragraphs 0019-0021) (detachment of at least one of the portions of the passivation layer from the production substrate thereby forming the passivation element).
Hähnel does not explicitly teaches the thickness of the coating layer. However, Wright teaches a method of detackifying an edge face of a roll of adhesive tape by coating an edge face with a composition (passivation coating layer) (abstract), Wright teaches the passivation coating layer has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the coating layer in the process of passivating a side surface of an adhesive roll so that the passivation layer is thick enough to detackify the edge of and thin enough to break at the interface when the adhesive roll in unwound. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 5, Hähnel teaches the passivation element or layer has is attached to the adhesive roll and breaks up when the carrier film is peeled off and it’s tacky (paragraphs 0059 and 0070), thus, the passivation layer does not have a stable but is elastically formable as it comprises elastic material such as rubber (paragraph 0070).
Regarding claim 18, Wright teaches the passivation coating layer has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the coating layer in the process of passivating a side surface of an adhesive roll so that the passivation layer is thick enough to detackify the edge of and thin enough to break at the interface when the adhesive roll in unwound. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 19, Hähnel teaches the coating layer applied to the whole end face of the roll adhesive tape (paragraph 0070 see figure 2), thus the surface area of the passivation layer is the same as end face of the roll adhesive tape. It is well settle that limitation relating to the size of an object is not sufficient to patentable distinguish over the prior art (see MPEP 2144.04 IV. A.). Thus, it would have been obvious to one of ordinary skill in the art to choose any size of the roll adhesive tape with the corresponding size (surface area) of the passivation layer.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hähnel (WO 2017108623A1 using co-pending US Patent Application Publication US20190010364 as English translation) in view of Wright (US20020168514) as applied to claims 4-5 and 18-19, and further in view of Shimazaki (US20120156483). 
Regarding claim 20, Hähnel in view of Wright teaches all limitations of this claim, except the elongation or tensile strength. However, Shimazaki teaches a pressure sensitive adhesive tape (abstract) and discloses the specific elongation strength and elongation break percentage controls how easy the tape is break off at use (paragraphs 0057-0058). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the specific elongation strength and elongation break percentage in the process to yield the desired easiness level to break off the tape (passivation layer) during use (when adhesive roll is unwound). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed on March 22, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Hähnel’s coating has enumerated thickness which does not have passivating properties. Hähnel does not include a scope and content that teach or suggest that passivating properties are attributed to the carrier film layer. 
Wright does not teach the coating can be peeled off and it’s applied in liquid form. 
Müssig does not cure the deficiency of Hähnel and Wright.

In response to Applicant’s arguments, please consider the following comments:
Hähnel clearly teaches the film passivate and reduce tackiness of the end face of the adhesive tape (paragraph 0071). The statement of “Hähnel’s coating (carrier film) has enumerated thickness which does not have passivating properties” appears to be an opinion without factual evidence to support. In addition, the “carrier film” in Hähnel is directed to the production substrate (the adhesive tape) not the passivation layer (associated with the transfer tape in Hähnel). 
The rejection is based on Hähnel teaches all limitations of claim 1, except the thickness of the passivation coating element and the specific passivation coating method. Wright is relied upon to show the thickness of the passivation coating element is a result effective variable and would be obvious to be optimized with the reasons of “the coating has to be sufficiently thick to detackify the edge of the roll of tape but sufficiently thin such that upon unwind the exterior layer of the tape from the roll of tape, the coating breaks at the interface between the exterior layer of tape and the remainder of the roll (paragraph 0028)”. It appears such logic would be applicable to any types of the passivation coating elements. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coting can be peeled off when applied to a production substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, there is not deficiencies in Hähnel and Wright. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717